

115 HRES 144 IH: Recognizing the importance of establishing a national “Fred Korematsu Day of Civil Liberties and the Constitution”.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 144IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Takano (for himself, Ms. Clarke of New York, Mr. Al Green of Texas, Mr. Gutiérrez, Ms. Hanabusa, Ms. Jayapal, Ms. Lee, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Ms. Meng, Mrs. Napolitano, Mr. Peters, Ms. Speier, and Ms. Velázquez) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the importance of establishing a national Fred Korematsu Day of Civil Liberties and the Constitution.
	
 Whereas Fred Toyosaburo Korematsu was born on January 30, 1919, in Oakland, California, to Japanese immigrant parents;
 Whereas Fred Korematsu attempted to enlist in the United States National Guard and the United States Coast Guard after the United States entered World War II and was rejected because of his Japanese ancestry;
 Whereas after the signing of Executive Order 9066 on February 19, 1942, by President Franklin Delano Roosevelt, which authorized the forced imprisonment of 120,000 people of Japanese descent into prison camps, the majority of whom were American citizens, Fred Korematsu resisted that infringement of American civil liberties and attempted to continue his life as an American citizen until he was arrested, convicted, and incarcerated at a concentration camp in Topaz, Utah;
 Whereas, in 1944, Fred Korematsu appealed his case to the United States Supreme Court, which ruled against him, declaring in Korematsu v. United States that Japanese incarceration was a military necessity rather than an egregious act of racial discrimination;
 Whereas, in 1980, President Jimmy Carter created the Commission on Wartime Relocation and Internment of Civilians (CWRIC), which concluded in 1983 that the forced removal and imprisonment of people of Japanese ancestry was motivated by race prejudice, war hysteria, and a failure of political leadership;
 Whereas during this time, researchers at the University of California, San Diego uncovered documents from the United States Department of Justice in which intelligence agencies, including the FBI, the FCC, and the Office of Naval Intelligence, denied that Japanese-Americans ever committed wrongdoing, but which were never presented to the United States Supreme Court during Korematsu v. United States;
 Whereas following the conclusion of the Commission on Wartime Relocation and Internment of Civilians and the findings on governmental misconduct, Fred Korematsu reopened his case, and on November 10, 1983, the United States District Court of Northern California in San Francisco overturned his conviction;
 Whereas Fred Korematsu’s courageously fought injustice by challenging the constitutionality of Executive Order 9066, and his lawsuit remains an important lesson about the fragility of individual civil liberties during a time when the Nation is experiencing threats to its national security;
 Whereas Fred Korematsu continued to fight injustice and defend the liberties of Muslim people when, in 2003, he warned in an amicus brief that the United States extreme national security measures following the terrorist attacks of September 11, 2001, were reminiscent of the mistakes of the past that undermined American civil liberties, including the Alien and Sedition Acts of 1798, the suspension of habeas corpus during the Civil War, the prosecution of dissenters during World War I, the Red Scare of 1919–1920, the interment of people of Japanese descent during World War II, and the era of loyalty oaths and McCarthyism during the Cold War;
 Whereas the United States is once again threatening American civil liberties in violation of the Constitution as a disproportionate reaction to the state of our national security;
 Whereas the democratic character of the American people will be nourished and enhanced by opportunities for civic education on the significant challenges that have been posed to our Constitution;
 Whereas a day of annual national reflection on how the Fred Korematsu quest for justice is important to educating the American people about preserving civil liberties and the principle of equality before the law; and
 Whereas the States of California, Hawaii, Virginia, and Florida have already designated January 30 as Fred Korematsu Day to commemorate his lifelong fight for civil liberties and the Constitution: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of establishing a national Fred Korematsu Day of Civil Liberties and the Constitution; and
 (2)encourages all people to reflect on the importance of political leadership and vigilance and on the values of justice and civil rights during times of uncertainty and emergency.
			